Citation Nr: 0837737	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to initial compensable evaluation for lipoma 
on the back.

2.  Entitlement to an initial compensable evaluation for 
scar, residual of lipoma excision, on the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified before the undersigned at a hearing 
conducted in Washington, D.C., in June 2007.

The issue on appeal was originally before the Board in August 
2007 when it was remanded for additional evidentiary 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In February 2005, the veteran submitted claims of entitlement 
to service connection for a fibroid tumor and for scarring.  

The service medical records describe a cyst in the middle of 
the lower part of the back and also as being on the right 
flank.  

VA clinical records dated in July 2004 reveal that the 
veteran complained of a painful cyst.  Physical examination 
revealed a right subscapular lipoma which measured 
approximately 4 centimeters by 2 centimeters.  The lipoma was 
excised the same month.  

The report of a December 2004 VA examination indicates that 
physical examination revealed a transverse scar located in 
the 10th intercostal space which measured about 2 inches in 
length and about 4 millimeters in diameter.  At the base of 
the scar was located a small lipoma which measured about 3 
millimeters by 3 millimeters.  No other lipomas were noted at 
the time of this physical examination.  

In January 2005, the RO granted service connection for a 2 
inch by 4 millimeter scar located over the 10th intercostal 
space and for a "small 3 millimeter by 3 millimeter in 
diameter lipoma" which was found to be the lipoma noted on 
the service medical records.

The Board finds that service connection was only granted for 
a 2 inch by 4 millimeter scar located over the 10th 
intercostal space and for a small 3 millimeter by 3 
millimeter in diameter lipoma which is located at the base of 
the scar at the 10th intercostal space.  The Board notes that 
service connection was specifically denied for any other 
lipomas by the Board in the August 2007 decision.  

In August 2007, the Board remanded the issues on appeal in 
order to obtain medical evidence regarding whether the 
service-connected disabilities were manifested by any 
limitation of motion of the spine or any discomfort.  The 
remand instructions included, in part, the following 
directions:  

The examiner should be alerted to exactly 
which singular lipoma and scar are 
service-connected and to the non-service 
connection of the veteran's other 
lipomas.  The examiner should limit his 
or her findings to the functional loss 
including limitation of motion, pain, 
discomfort or other findings which are 
due to the two (2) service-connected 
disabilities, and should exclude all 
other findings. 

A June 2008 VA examination was conducted in response to the 
Board's remand.  A review of the examination report 
demonstrates that the examination report and the AMC's 
actions leading up to it were not in compliance with the 
Board's remand instructions.  

The AMC failed to inform the examiner as to exactly which 
singular lipoma and scar were service connected.  

The examiner who conducted the June 2008 VA examination 
failed to provide an opinion as to whether or not the 
service-connected disabilities resulted in any impairment of 
function of any body part which was the primary reason the 
issues were remanded in the first place.  The veteran 
testified before the undersigned in June 2007 that the lipoma 
for which service connection was granted results in 
limitation of motion due to pain.  

The examiner was instructed to limit his findings to 
functional loss including limitation of motion, pain, 
discomfort or other findings which are due to the two 
service-connected disabilities and was instructed to exclude 
all other findings.  A review of the report of the June 2008 
VA examination demonstrates that the examiner evaluated other 
scars and lipomas for which service connection is not in 
effect.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

There are conflicting findings within the report of the June 
2008 VA examination and with other evidence of record.  The 
examiner noted that a lipoma that was located just to the 
right of L3 was severely tender to compression and caused 
increased pain and decreased range of motion of the lumbar 
spine with movement caused by this lipoma.  However, the 
examiner subsequently wrote in his conclusion that lipomas 
were non-painful, fatty masses.  The Board further notes that 
a June 2006 statement from a private health care professional 
includes the language that the veteran had multiple lipomas 
which had been present for many years which caused discomfort 
and restriction of his movement.  The Board finds that 
clarification is required regarding whether the service-
connected lipoma and scar are manifested by any pertinent 
symptomatology.  

In a statement which was received at the RO in August 2008, 
the veteran reported the he had been receiving treatment from 
a private health care provider, D.M., D.O., for lipomas for 
two years.  These records have not been associated with the 
claims file.  Attempts should be made to obtain this 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
obtain the medical records from Dr. D.M. 
and associate these with the claims file.  

2.  Return the claims file to the examiner 
who conducted the June 2008 VA examination 
and request that he provide an addendum 
which includes an opinion as to the 
symptomatology manifested by the two 
service-connected disabilities.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examiner must be 
informed that service connection is only 
in effect for a 2 inch by 4 millimeter 
scar located over the 10th intercostal 
space and for a small 3 millimeter by 3 
millimeter in diameter lipoma which is 
located at the base of the scar at the 10th 
intercostal space.  The examiner should 
limit his findings to the functional loss 
including limitation of motion, pain, 
discomfort or other findings which are due 
to the two service-connected disabilities, 
and should exclude all other findings.  If 
any opinion requested cannot be provided 
without resort to speculation, then the 
examination report should so state.  The 
examiner should also reconcile the 
conflicting language noted in the report 
of the June 2008 VA examination which 
found both that a lipoma was severely 
tender on physical examination and also 
the statement that lipomas were 
non-painful fatty masses and with the June 
2006 letter from the private health care 
provider.  If the examiner who conducted 
the June 2008 VA examination determines 
that he cannot provide the requested 
opinions without another physical 
examination of the veteran, this should be 
scheduled.  If the examiner who conducted 
the June 2008 VA examination is not 
available to provide the requested 
opinions, another suitably qualified 
health care professional should be 
designated to provide the evidence 
requested.  

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should discuss all of 
the additional evidence received since the 
issuance of the July 2008 SSOC and should 
consider 38 C.F.R. § 3.324  in light of 
the evidence.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

